CORRECTED ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that JOHN P. YETMAN, JR., of MOUNT HOLLY, who was admitted to the bar of this State in 1976, be suspended from the practice of law for a period of three months and that on reinstatement respondent practice for two years under the supervision of a proctor, for violations of Rule 1:21-6 and RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate with clients), RPC 1.15 (failure to comply with recordkeeping provisions) and RPC 8.4(b) and (c) (misrepresentations regarding status of matter), and good cause appearing;
*158It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and respondent is hereby suspended from the practice of law for a period of three months, effective May 25, 1993, and until the further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said JOHN P. YETMAN, JR. as an attorney at law of the State of New Jersey; and it is further
ORDERED that JOHN P. YETMAN, JR. bé and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that on reinstatement to practice respondent be supervised in his practice by a proctor for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that JOHN P. YETMAN, JR. reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.